                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                    CIVIL ACTION FILE NO.: 5:18-cv-00514-D

MONOSOL RX, LLC,                         )
              Plaintiff                  )
                                         )
                    v.                   )   ORDER GRANTING UNOPPOSED
                                         )    MOTION TO REFLECT NAME
BIODELIVERY SCIENCES                     )            CHANGE
INTERNATIONAL, INC.,                     )
         Defendant                       )


             Plaintiff MonoSol Rx, LLC, now known as Aquestive Therapeutics,
Inc., moved the Court for an order reflecting a name change from "MonoSol Rx,
LLC" to "Aquestive Therapeutics, Inc.1' in this action. Defendants do not oppose the
relief requested in the motion.
             Upon consideration and for good cause, the Court GRANTS MonoSol's
motion.
             IT IS HEREBY ORDERED that the Motion to Reflect Name Change
for Plaintiff is GRANTED.
             SO ORDERED. This the 1.0 date of November 2018.




                                             United States District Judge
